Title: General Orders, 11 December 1780
From: Washington, George
To: 


                        
                            
                                Head Quarters New Windsor Monday December 11. 1780
                        
                        A Captain two Subs. three Serjeants three corporals and Fifty oarsmen from the Connecticut Line are to be
                            furnished with Boats and reinforce the water Guard. This detachment to be from the Light Infantry companies—The Captain
                            will apply without delay to Head Quarters for Instructions.
                        The General having observed several boats adrift in the river and apprehending many may be lost, directs the
                            Quarter master General to consult with Major General Heath and settle the number necessary for the use of the Garrison of
                            West Point; and that the remainder be removed and properly laid up at Murderers Creek; those that are scattered on the
                            river are to be collected and secured in the same manner.
                        A return of blankets hats shirts coats waistcoats breeches or overalls stockings and shoes Good Bad and
                            Wanting in the regiments of Infantry Artillery and Sappers and Miners to be made to the Adjutant General on saturday
                            next—none are to be included but men inlisted for the war and those who have three months to serve from this time. It is
                            expected that the commanding officers of regiments will see that the above Returns are made with accuracy and that any
                            clothing lately received immediately from State agents or clothiers is taken into the account—as all such is as much a
                            continental supply as that drawn from the Clothier General. The commanding officers of lines are desired to direct their
                            state clothiers to make at the same time returns of what they have upon hand.
                        At a Division General court martial held in the Connecticutt line by order of Brigadier General Huntington:
                            Lieutenant Colonel Gray President: Lieutenant Wales of the 4th Connecticutt regiment was tried on the following charges.
                        1st For being Absent from Camp from the 18th of September 1779 ’till the 20th of May 80 without Liberty.
                        2d For being Absent from July the 3d ’till the 14th of October following after having obtained Liberty for
                            five days only, promising at the same time upon his Word and Honor to return within the limited time.
                        The Court considering the difficulty of procuring clothing at that time and also that none was provided by
                            the State together with the evidences and reasons of Lieutenant Wales’s absence, are of opinion that he was not
                            unnecessarily absent and do therefore acquit him of both charges.
                        The Commander in Chief confirms the opinion of the Court Lieutenant Wales is released from Arrest.
                    